Citation Nr: 0021221	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active service from February 1944 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision promulgated by 
the VA RO in Lincoln, Nebraska.  In that decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for headaches.  The veteran appealed, and in 
September 1996, the Board affirmed the RO's decision.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeals).  In an order dated in March 1998, 
the Court vacated the Board's September 1996 decision and 
granted a joint motion of the parties for remand of the 
appeal to the Board.  By remand dated in August 1998, the 
Board returned the appeal to the RO for additional 
evidentiary development.  Such development having been 
accomplished, the appeal is once again before the Board for 
further appellate review. 

The joint motion for remand also directed that it be 
clarified whether the veteran wished to pursue the issues of 
hair loss and scalp tenderness as a consequence of inservice 
radiation treatment. Although the veteran was subsequently 
requested to provide information regarding these conditions, 
no response was forthcoming. Accordingly, this decision by 
the Board will address only the question of service 
connection for headaches.

In May 1997, the veteran filed a claim for entitlement to 
service connection for bladder cancer.  The RO denied this 
claim in July 1998 and notified the veteran of the denial 
during the same month.  The veteran filed a notice of 
disagreement, but did not respond to the RO's February 1999 
Statement of the Case.  He therefore did not perfect an 
appeal as to this decision and the denial became final one 
year after he was notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's currently-shown headaches did not have 
their onset in service and are not otherwise related to 
service or any event therein.

3.  The veteran's currently-shown headaches cannot be 
presumed under law to be related to service or any event 
therein.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.311 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History

Service medical reports show that on enlistment examination 
in February 1944, all of the veteran's body systems were 
found to be normal.  In late February 1945, the veteran was 
seen with complaints of headaches, blurring vision, 
irritability, vertigo and staggering.  The veteran gave a 
history of having received a blow on his right forehead four 
years earlier.  He said it caused very little trouble and 
that he suffered from a slight headache for a few days.  He 
said that since that episode he had had headaches at varying 
intervals, but nothing very alarming.  It was noted that it 
had recently come to the attention of an officer that the 
veteran was becoming quite irritable and his work was falling 
off.  It was reported that the veteran stated all of his 
symptoms had been present for about four years.  The veteran 
was hospitalized for a possible intracranial tumor.  In May 
1945, the veteran gave a history of having been hit on the 
head with a hammer in 1939 which had lacerated his left eye 
and caused his nose to bleed.  At that time, it was noted 
that his headaches had begun in 1944.  The veteran underwent 
deep X-ray treatment from July 1945 to August 1945 and was 
recommended for further hospital treatment.  

At a Medical Board examination in September 1945, the 
veteran's pupils were dilated bilaterally and there was 
coarse sustained nystagmus to the left.  Rapidly alternating 
movements were poorly done on the left and the position of 
the left arm was not well maintained.  A fundal examination 
revealed dilated tortuous veins in several places without 
evidence of increased intracranial pressure.  It was the 
opinion of the neurosurgical consultant that the veteran 
probably had von-Hippel-Lindau's Disease.  A subsequent 
Medical Board examination report in November 1945 recounted 
the veteran's prior history.  On examination, the veteran had 
a nystagmus on the left lateral gaze.  A Romberg test was 
positive, and the veteran had a coarse tremor of both of his 
hands.  His right ocular fundus showed that the vessels were 
tortuous and the disk margins were indistinct.  The veteran 
had left cerebellar asynergia, and a blind spot of both eyes 
was moderately enlarged.  Since the veteran's cerebellar 
signs were cleared and his complaints were minimal, no 
surgery was recommended.  The veteran was diagnosed as having 
an undetermined intracranial tumor.  The Medical Board 
determined that the veteran was probably suffering from a 
hemangioma of the cerebellum and that his disability existed 
prior to enlistment and was not aggravated by service.  It 
was noted that the veteran's disability had not progressed at 
a more rapid rate than what was usual for such disorders.  
The veteran was found unfit for duty. 

Various private medical reports dated from February 1962 to 
December 1970 and a VA hospital summary concerning 
hospitalization from September 1972 to December 1972 show 
that the veteran was experiencing occipital headaches.  The 
December 1970 report from Austin Muntz, M.D., and the VA 
hospital summary noted the veteran's history of headaches in 
service and X-ray treatment through an occipital port for a 
suspected tumor.  In both Dr. Muntz's report and in the VA 
hospital summary it was noted that current tests regarding a 
tumor were normal.  

In the VA hospital summary it was stated that the veteran was 
seen in consultation by a neurosurgeon and subsequent to his 
studies the neurosurgeon concluded that the veteran had not 
had a cerebral hemangioma or brain tumor at any time.  The 
neurosurgeon reportedly felt that the situation in service 
had induced a great deal of tension.  The reporting physician 
stated that in an evaluation of the veteran's experiences 
during World War II, it was found that they were exceedingly 
traumatic and on several occasions life threatening.  The 
physician concluded that this and the trauma of being told he 
had a brain tumor, that it was not to be operated on, that X-
ray therapy would perhaps be effective, but subsequently not 
being told anything further about his headaches and brain 
tumor were traumatic incidents contributing to the veteran's 
current tension headaches.  

In statements received in January and April 1973, [redacted], 
a fellow serviceman, reported that the veteran had fallen 
from the fantail of their ship in late 1944 or early 1945 and 
that afterwards the veteran's head started hurting and he was 
hospitalized for headaches.  In an April 1973 letter, [redacted] 
stated that he had grown up and attended school with 
the veteran and he could not recall the veteran having had 
any serious injury or illness until the veteran returned from 
service with a head injury.  In a letter dated in March 1973, 
[redacted], a fellow serviceman, recalled that he had heard 
the veteran, another serviceman, and a ship's doctor talking 
about a three inch gun having been fired above the veteran's 
head.  He stated that he did not recall that the veteran 
complained of sickness or headaches until after the gun 
firing incident.  In an April 1973 statement, [redacted], 
a childhood friend, schoolmate and fellow serviceman, 
reported that he could not recall the veteran having any 
injury before service that would have been detrimental to his 
health.  

In denying service connection for headaches in July 1973, the 
RO found that the service medical records were negative for a 
head injury in service and that the lay statements and VA 
hospital report did not establish that the veteran's current 
headaches were incurred in or aggravated by service.  

In November 1973, the veteran submitted a letter from his 
former mother-in-law who stated that she did not recall 
exactly how the veteran got hurt in service.  She stated she 
remembered that the veteran was sick when he got out of 
service and that she took him to the VA hospital in 
Huntington, West Virginia, in 1946.  

In its December 1973 rating decision, the RO concluded that 
the statement from the veteran's former mother-in-law was 
essentially the same as previous lay statements and did not 
establish service connection.  The veteran was informed of 
this decision and did not appeal.  

Evidence subsequently added to the record includes records 
and statements from private physicians, VA examination 
reports, copies of service medical records and previously 
submitted lay statements, additional statements from friends 
and family, excerpts from a medical encyclopedia and the 
transcript of a hearing at the RO.  

Statements submitted from Ernest W. Beehler, M.D., dated from 
March 1976 to January 1989 show that the veteran had neck 
pain and a numb feeling along the right side of his head from 
an industrial injury at work which involved a jackhammer in 
1970 or 1971.  Dr. Beehler indicated that as a result of the 
numbness, the veteran had a loss of strength in his upper 
extremities. 

Private medical reports dated from August 1989 to January 
1993 show that the veteran had experienced blurry vision.  A 
statement from Oregon Trail Eye Clinic, received in August 
1994, indicates that the veteran was diagnosed as having 
bilateral cataracts, optic nerve drusen and epiretinal 
membranes, bilaterally, and macular hole, right eye.  

On VA examination in May 1993, the veteran reported that 
during service a shell went off and he jumped off his bunk 
and hit the back of his head and that subsequently he had 
persistent headaches.  He reported it was thought at that 
time that he had a brain tumor and received radiation to his 
posterior scalp.  The physician indicated that the main 
problems the veteran attributed to service were his 
headaches.  The physician stated that in fact the veteran had 
experienced a fall and a long hospitalization which included 
radiation treatment for a possible brain tumor.  The 
physician further stated that with the medical tests 
available during World War II, that a tumor was not able to 
be certainly defined.  A computed tomography scan in May 1993 
was normal.  At a June 1993 VA visual examination, the 
physician noted torturous retinal vessels and commented that 
forty or fifty years earlier this might have been thought to 
be due to a brain tumor but it was no longer thought to be 
the case.  

When seen at an ear, nose and throat clinic for a VA fee-
basis examination in May 1993, the veteran provided a history 
of having fallen asleep in a hammock under a three inch gun 
which went off and he fell hitting his head.  The veteran 
said that since then he had had eye problems and headaches in 
the occipital region.  He also reported that two weeks after 
he hit his head it was felt that he might have had a blood 
clot or brain tumor for which he received radiation therapy.  
The physician's impression was bilateral neurosensory hearing 
loss probably related to noise exposure with associated 
tinnitus.  The physician stated that this might be related to 
some type of trauma which occurred during the incident when 
the veteran fell out of the hammock onto his head.  The 
physician's impression included "[h]eadaches, post traumatic 
secondary to some type of injury and status post some type of 
radiation therapy somehow related to the headaches."  In his 
report, the physician noted that he had none of the veteran's 
records to document the history reported by the veteran.  

[redacted], in a statement dated in October 1993, reported 
that he had grown up with the veteran and could not recall 
the veteran sustaining any serious head injury.  Mr. [redacted] 
recalled that he saw the veteran on Thanksgiving Day in 1944 
aboard his ship, the L.S.T. 469, and that the veteran was in 
good health.  Mr. [redacted] also indicated that after service, he 
saw the veteran again in April 1946, and that he had notable 
thinning of his hair in the back of his head.

In a November 1973 statement submitted from the veteran's 
sister, she recalled the veteran's head injury sustained in 
1939 which she said caused a nose bleed and a slight 
headache.  She stated that she had received a letter from the 
veteran during service indicating that he had fallen out of 
his bed and since that time he had experienced headaches.  
She also indicated that a physician had written to her 
informing her that the veteran had a brain tumor the size of 
a pea and that the veteran would receive radiation treatment 
and possible surgery.  She stated that she believed that the 
radiation treatment administered to the veteran caused his 
headaches.  

Copies of portions of the veteran's service medical records 
and excerpts from The American Medical Association Home 
Medical Encyclopedia were received in January 1994.  The 
excerpts from the encyclopedia include discussions of 
headaches and brain tumors, listing types, treatment and 
causes.  Head injury and brain tumor are listed as two of 
many causes for headaches.  

At his August 1994 hearing at the RO, the veteran testified 
that he had had a slight head injury in 1939 when he and 
friends, including [redacted], were building a tree house 
and a small hammer fell about two feet and caused a small cut 
which was treated with a Band-Aid.  He testified that this 
was followed by a slight headache and that he guessed he had 
had headaches off and on since he was a child.  He also 
testified that in service in December 1944 or January 1945 he 
fell from a hammock and hit his head on the ship's deck when 
he was startled by the firing of a three inch gun.  He 
testified that he told a corpsman about it but did not tell 
doctors about it when he started getting headaches because he 
thought it was already in his medical record.  The veteran 
testified that subsequent to service doctors had told him he 
had never had a brain tumor and that he had eye disease that 
might have led the doctors in service to that diagnosis.  He 
testified that he felt his current problems were due to the 
unnecessary X-ray treatment he received in service.

According to a June 1996 statement from the veteran's private 
ophthalmologist, the veteran has had optic nerve head drusen 
of both eyes since birth.  He also has a pseudomacular hole 
in the right eye and cellophane retinopathy in both eyes.  

Pursuant to the Board's August 1998 remand, the veteran 
underwent a VA examination by a physician with a specialty in 
neurology.  The physician conducted a comprehensive review of 
the veteran's medical history and summarized the salient 
points in his report.  He also performed a clinical 
examination of the veteran in December 1998.  The physician 
noted the veteran's multiple-year history of headaches and 
identified multiple potential causes of headaches, including 
the trauma inherent in the veteran's fall in service, 
possible muscle tension, hereditary vascular migraine 
etiology, analgesic rebound etiology, and/or the veteran's 
cervical spine disabilities including cervical muscle spasm.  
The physician rendered the medical opinion that the radiation 
therapy provided to the veteran in service was not the cause 
of his headaches, however.  With regard to the possibility of 
post-traumatic etiology, the physician noted that usually (in 
greater than 75% of these cases) post-traumatic headaches 
resolve within nine months of the inciting trauma.  The 
physician concluded the report with the following opinion:

It is the opinion of this examiner that 
there is less than a 50% likelihood that 
current headache complaints are 
etiologically related to the veteran's 
fall from a hammock in service, or to the 
2100 Roentgens of X-ray therapy over the 
cerebellum in service, or any other 
incident of service.  There are multiple 
causes of headache documented in this 
man's case over time, too much time has 
elapsed since the initial incidents in 
question, and it would be expected that 
any contribution caused by the initial 
inciting incidents should have resolved 
long before the present time.

Additionally in response to the Board's remand, the RO 
obtained copies of recent VA medical records.  These reflect 
treatment for the veteran's other significant disabilities, 
including cervical spine pain and nerve root irritation, but 
do not reflect complaints or treatment specifically for 
headaches. 

 


Analysis

In a February 1946 rating decision, the RO in Chicago, 
Illinois, denied service connection for an intracranial 
tumor.  The veteran did not appeal.  In March 1972 the 
veteran filed a claim for service connection for headaches 
and amputation of a fingertip.  In an April 1972 rating 
decision, the RO in Cheyenne, Wyoming, granted service 
connection for amputation of the tip of the third finger of 
the left hand.  In that rating decision the RO stated that 
"[t]he veteran's headaches were declared to be nonservice-
connected by rating dated 02/13/46."  The April 1972 rating 
decision listed "intracranial tumor with headaches" among 
the veteran's nonservice-connected disabilities.  In an 
October 1972 rating decision, the Cheyenne RO addressed the 
issue of service connection for headaches finding that 
evidence submitted by the veteran was not new and material 
evidence, and in that rating decision stated that the prior 
rating of nonservice-connection for the veteran's headaches 
dated 02/13/46 was confirmed and continued.  In subsequent 
rating decisions the RO in Lincoln, Nebraska, continued to 
find that there was no new and material evidence to reopen 
the claim.  Most recently, the RO denied the claim in its 
August 1993 rating decision, and the veteran filed a notice 
of disagreement initiating this appeal.  The Court, in 
granting the joint motion for remand, pointed out that due to 
procedural deficiencies, the October 1972 rating decision, 
which was the first and only rating decision on the merits of 
the claim for service connection for headaches, did not 
become final.  For that reason, the veteran's claim for 
service connection for headaches must be reviewed by the 
Board on a de novo basis.

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record upon 
which to base a well-informed determination.  The veteran has 
been provided a hearing and several recent VA examinations, 
and subsequent to the development accomplished following the 
1998 remand; there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system, or a malignant tumor of the brain becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309. Further, the medical 
evidence does not confirm that his headaches are caused by an 
organic disease affecting his nervous system or a malignant 
tumor of the brain. It is well-established in VA 
jurisprudence that a threshold requirement for the grant of 
service connection for any disability is that the disability 
claimed must be shown present.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for headaches under the legal presumption of 
service incurrence of a chronic disease is not warranted.

The veteran contends that his headaches may have been caused 
by the administration of X-ray therapy in service.  Service 
connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, there are fifteen types of cancer which are 
presumptively service connected.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  There is no showing contained in the file 
that the veteran currently suffers from any type of cancer.  
Absent evidence of such a disability, these presumptive 
provisions do not have any favorable effect upon the 
adjudication of the veteran's claim.  Brammer, supra.

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Governing regulation provides that upon initial review of 
claims for service connection, when it is determined:  i) 
that a veteran was exposed to ionizing radiation as a result 
of participation in activities involving radiation, and ii) 
the veteran subsequently developed a radiogenic disease, and 
iii) such disease first became manifest within the period 
specified in governing regulation; before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  
If, however, any of these three requirements are not met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1).  The veteran's exposure to ionizing 
radiation during service in the form of X-rays is established 
in the record.  However, there is no evidence showing that he 
has developed a radiogenic disease as defined in 38 C.F.R. § 
3.311(b).  This list does not include headaches, other than 
those which might be caused by a tumor of the brain or 
central nervous system.  As outlined above, there is no 
evidence of a current tumor.  Therefore, a referral to the 
Under Secretary for Benefits for further consideration is 
unwarranted and the Board holds that these presumptive 
provisions do not provide a basis for a grant of service 
connection either.  Brammer, supra.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  It was to comply with this precedent that the Board 
remanded the case for the purpose of obtaining a medical 
opinion as to whether the veteran's currently-shown headaches 
may be related to the administration of radiation during 
service.  As set forth above, the 1998 examiner presented the 
medical opinion that the radiation therapy provided to the 
veteran in service is not the cause of his headaches.  

The only evidence of a medical nature tending to support the 
veteran's claim that his headaches may be caused by radiation 
therapy consists of the May 1993 VA examiner's statement that 
"status post some type of radiation therapy [may be] somehow 
related to the headaches."  This statement is rather 
tentative when compared to the certainty with which the 1998 
examiner presented his opinion to the contrary.  Most 
importantly, however, the 1993 examiner was not provided with 
the veteran's medical records in connection with the 
examination, while the 1998 examiner performed a thorough 
review of the veteran's medical history, and was thus 
familiar with facts such as the amount and type of radiation 
therapy given to the veteran.  For these reasons, the Board 
holds that the 1998 opinion has a greater basis of support 
and thus has greater probative value.

The veteran, himself, as well as several lay affiants have 
vigorously contended that the radiation therapy must be 
responsible for the veteran's headaches.  The veteran's 
hearing testimony is deemed helpful to the Board and credible 
insofar as it comports with the medical evidence of record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Based upon a review of the entire evidence of record, the 
Board finds that the veteran's headaches are not otherwise 
related to service.  The evidence shows that he has eye 
disabilities which pre-existed service.  Any secondary 
headaches caused by his quite significant eye problems cannot 
be related to service either.  There is no showing, and 
indeed, no claim to the effect that his eye disabilities were 
aggravated during service.  The 1998 VA fee-basis examiner 
has presented a very probative and comprehensive opinion to 
the effect that the veteran's current headaches could stem 
from a multiplicity of causes; but that none of these 
possible causes, including muscle tension, vascular 
etiologies, or cervical spine disabilities, are related to 
the veteran's service in any way. Again, the fee-basis 
physician, a specialist in neurology, concluded that there 
was less than a 50 percent likelihood that the headaches now 
experienced by the veteran were precipitated by either 
inservice trauma from a fall or x-ray radiation therapy.

Therefore, the Board is constrained to conclude that service 
connection for headaches on a direct basis is not warranted.  
As explained above, service connection on a presumptive basis 
is not warranted either, as the specific legal criteria for 
invoking the various potential presumptions are not met.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for headaches must be denied.


ORDER

Service connection for headaches is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

